Detailed Action




Claims 1-20 were pending in this application.
Claims 1, 8-9 and 16-17 were amended.
Claims 21-23 are newly added.
Claims 1-23 now are pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant's arguments filed 3/29/2022 have been considered fully, but they are not persuasive.
Applicant asserts that the prior art cited does not disclose the claimed invention as amended in terms of “receive, during the sending of the content, data indicating a plurality of errors in a display of the content via the content device; determine, based on the plurality of errors, a downward trend in a quality of the display of the content via the content device; adjust, based on the determined downward trend, energy consumption levels for one or more of the second communication devices of the combination” (Reply, pp. 9-10).  However, the primary prior art reference cited, Carlucci, in combination with the secondary prior art reference now cited, Pham, discloses receive, during the sending of the content, data indicating a plurality of errors (Carlucci: ¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […]; determine, based on the plurality of errors, a downward trend in a quality (Carlucci: ¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […]; adjust, based on the determined downward trend (Carlucci: ¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service), energy consumption levels for one or more of the second communication devices of the combination (Carlucci: Fig. 1 # 106, ¶¶ 60, 67, 138, 163, 168, wherein changing power demand constraints placed at the node and network level are kept satisfied by reconfiguring the network nodes accordingly, ¶¶ 49, 56, 60, 62, 86, 159).  Carlucci does not disclose explicitly, but Pham does disclose in a display of the content via the content device […] of the display of the content via the content device (Pham: Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52).
Applicant further  asserts that the prior art cited does not disclose the claimed invention as amended in terms of “wherein the plurality of errors in the display of the content via the content device comprises one or more of pixelation, blurriness, jitter, or color distortion” (Reply, p. 11).  However, though Carlucci does not disclose explicitly, Pham does disclose wherein the plurality of errors in the display of the content via the content device comprises one or more of pixelation, blurriness, jitter, or color distortion (Pham: Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52).
Applicant further  asserts that the prior art cited does not disclose the claimed invention as amended in terms of “determine a user device causing at least one of the plurality of errors in the display of the content via the content device, wherein the user device is uninvolved in sending, receiving, and displaying the content; and power down the user device” (Reply, p. 11).  However, Carlucci in view of Pham does disclose determine a user device causing (Carlucci: ¶¶ 213-215, wherein other user devices are identified as consuming power causing channel capacity to be exceeded and so power needing to be reduced) at least one of the plurality of errors (Carlucci: ¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […], wherein the user device is uninvolved (Carlucci: ¶¶ 213-215, wherein user devices other than a particular content-consuming device are identified as consuming power causing channel capacity to be exceeded and so power needing to be reduced) in sending, receiving, and displaying the content (Carlucci: ¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to a particular content-consuming end user device, ¶¶ 34, 39-40); and power down the user device (Carlucci: ¶¶ 213-215, wherein user devices other than a particular content-consuming device that were identified as consuming power causing channel capacity to be exceeded are power down to recover energy for consumption elsewhere).  Carlucci does not disclose explicitly, but Pham does disclose in the display of the content via the content device (Pham: Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52).
Applicant lastly asserts that the prior art cited does not disclose the claimed invention as amended in terms of “select, based on the determined downward trend, a second content device to receive the content” (Reply, p. 11).  However, Carlucci does disclose select, based on the determined downward trend, a second content device to receive the content (Carlucci: ¶¶ 57, 122, 158, wherein responding to reported errors in network performance includes powering up additional equipment to receive or distribute content).  Applicant’s disclosure indicates that content devices include any type of device used to access content, including modems, routers, or public branch exchanges, and that content devices may be communication devices and vice versa (Spec., p. 14, last 11 lns.).  In light of the specification, therefore, the “content device” claim limitation is interpreted as including within the broadest reasonable interpretation of its scope the powering up of additional equipment disclosed in Carlucci (¶¶ 57, 122, 158).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci, et al., WIPO International Application Publication No. WO 2017/139788 A1 (hereinafter Carlucci), in view of Pham, et al., U.S. Patent Application Publication No. US 2012/0066735 A1 (hereinafter Pham).
Claim 1 is disclosed by Carlucci, wherein
1. 	A system comprising:
a first communication device (Fig. 1 # 104, ¶¶ 12, 37, 71); and
a content device (Fig. 1 # 102, ¶¶ 34, 39-40, 135, wherein media consuming end user devices include cable modems and set-top boxes (STBs) as customer premises equipment (CPE) and computers),
wherein the first communication device comprises: 
one or more processors (Fig. 1 # 104, ¶¶ 12, 37, 71); and 
memory storing instructions that, when executed by the one or more processors of the first communication device, cause the first communication device to (Fig. 1 # 104, ¶¶ 12, 37, 71): 
determine, based on energy consumption levels of a plurality of second communication devices (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein a group of nodes are selected to be powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints) configurable to communicate content to the content device (Fig. 1 # 106, ¶¶ 38, 46-47, 66-67, wherein the SPR media delivery system routes the media content received from sources through nodes for distribution to media consuming end user devices), a combination of second communication devices (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein a group of nodes are selected to be powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, whereby QoS constraints have been placed at the node and network level in relation to power demand constraints, ¶ 138); 
initiate sending, via the second communication devices of the combination, the content to the content device (¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to content-consuming end user devices, ¶¶ 34, 39-40);
receive, during the sending of the content, data indicating a plurality of errors (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […];
determine, based on the plurality of errors, a downward trend in a quality (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […];
adjust, based on the determined downward trend (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service), energy consumption levels for one or more of the second communication devices of the combination (Fig. 1 # 106, ¶¶ 60, 67, 138, 163, 168, wherein changing power demand constraints placed at the node and network level are kept satisfied by reconfiguring the network nodes accordingly, ¶¶ 49, 56, 60, 62, 86, 159); and 
wherein the content device comprises: 
one or more processors (Fig. 1 # 102, ¶¶ 34, 39-40, 135, wherein media consuming end user devices include cable modems and set-top boxes (STBs) as customer premises equipment (CPE) and computers); and 
memory storing instructions that, when executed by the one or more processors of the content device, cause the content device to (Fig. 1 # 102, ¶¶ 34, 39-40, 135, wherein media consuming end user devices include cable modems and set-top boxes (STBs) as customer premises equipment (CPE) and computers): 
receive, from one or more of the second communication devices of the combination, the content (Fig. 1 # 102, ¶¶ 34, 38-40, 135, 138, wherein requested media content is delivered through nodes and so received by media consuming end user devices including cable modems and set-top boxes (STBs) as customer premises equipment (CPE) and computers);
determine, during […] the content, the plurality of errors (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185); and
send the data indicating the plurality of errors (¶ 101, wherein errors are issued when system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, ¶¶ 86, 99-101, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] in a display of the content via the content device  […] of the display of the content via the content device […] the display of (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).
Claim 2 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
2. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, cause the first communication device to determine the combination by causing the first communication device to: 
select the combination such that a combined energy consumption level of the combination satisfies an energy consumption threshold (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints).
Claim 3 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
3. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, further cause the first communication device to: 
determine that the received quality does not satisfy a quality threshold (Fig. 1 # 106, ¶¶ 49, 86, 138, 168, 197, wherein nodes are configured to comply with QoS constraints placed at the node and network level in relation to power demand constraints, with a numeric scale used to rate encoded quality and quality is determined to be too low or not in relation to a numeric scale);
select, from the plurality of second communication devices, a second combination of second communication devices that is different than the combination (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints); and 
initiate sending, via the second communication devices of the second combination, the content to the content device (¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to content-consuming end user devices, ¶¶ 34, 39-40).
Claim 4 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
4. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, further cause the first communication device to: 
determine content viewing characteristics of users associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not); and
adjust, based on the content viewing characteristics (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not, acts accordingly to adjust power consumption), energy consumption levels for one or more of the second communication devices of the combination (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Claim 5 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
5. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, further cause the first communication device to: 
adjust, based on determining whether one or more users are present in a premises associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not, acts accordingly to adjust power consumption), energy consumption levels of one or more of the second communication devices of the combination (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Claim 6 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
6. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, further cause the first communication device to: 
receive an indication of an energy consumption level of a user device (¶¶ 138, 157, 174, wherein the quality and power levels delivered to end users are monitored); and 
adjust, based on the energy consumption level of the user device, energy consumption levels of one or more of the second communication devices in the combination (¶¶ 138, 157-158, 170, 184, wherein power levels at nodes are adjusted to make sure sufficient power levels are received at end user devices).
Claim 7 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
7. 	The system of claim 6, wherein the user device comprises one or more of a television, Set-Top-Box, Digital Video Recorder, computer, air conditioner, a furnace, a heater, a fan, a dishwasher, a washing machine, a dryer, a microwave, an oven, a
refrigerator, or a freezer (¶ 34, wherein customer premises equipment (CPE) includes set-top boxes (STBs)).
Claim 8 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
8. 	The system of claim 1, further comprising: 
based on a determination that the received quality does satisfy a quality threshold (Fig. 1 # 106, ¶¶ 49, 67, 86, 137-138, 168, wherein QoS constraints are monitored at the node and network level in relation to power demand constraints), decrease energy consumption levels for one or more of the second communication devices of the combination such that a future quality of the […] content is lower than the quality but still satisfies the quality threshold (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] display of the (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).

Claim 9 is disclosed by Carlucci, wherein
9. 	A method comprising: 
receiving, by a first communication device, content comprising one or more of video, audio, or data (Fig. 1 # 104, 109, ¶¶ 11, 37, claim 1, wherein a spectrum and power recovery (SPR) media delivery system receives media content from sources for distribution to media consuming end user devices); 
determining, based on energy consumption levels of a plurality of second communication devices (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein a group of nodes are selected to be powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints) configurable for communicating the content to a content device (Fig. 1 # 106, ¶¶ 38, 46-47, 66-67, wherein the SPR media delivery system routes the media content received from sources through nodes for distribution to media consuming end user devices), a combination of second communication devices (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein a group of nodes are selected to be powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, whereby QoS constraints have been placed at the node and network level in relation to power demand constraints, ¶ 138); 
initiating sending, via the second communication devices of the combination, the content to the content device (¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to content-consuming end user devices, ¶¶ 34, 39-40); 
receiving, during the sending of the content, data indicating a plurality of errors (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […];
determining, based on the plurality of errors, a downward trend in a quality (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […]; and
adjusting, based on the downward trend (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service), energy consumption levels of one or more second communication devices of the combination (Fig. 1 # 106, ¶¶ 60, 67, 138, 163, 168, wherein changing power demand constraints placed at the node and network level are kept satisfied by reconfiguring the network nodes accordingly, ¶¶ 49, 56, 60, 62, 86, 159).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] in a display of the content via the content device […] of the display of the content via the content device (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).
Claim 10 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
10. 	The method of claim 9, wherein the determining the combination comprises:
	selecting the combination such that a combined energy consumption level of the combination satisfies an energy consumption threshold (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints).
Claim 11 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
11. 	The method of claim 9, further comprising: 
determining that the quality does not satisfy a quality threshold (Fig. 1 # 106, ¶¶ 49, 86, 138, 168, 197, wherein nodes are configured to comply with QoS constraints placed at the node and network level in relation to power demand constraints, with a numeric scale used to rate encoded quality and quality is determined to be too low or not in relation to a numeric scale); 
selecting from the plurality of second communication devices, a second combination of second communication devices that is different than the combination (Fig. 1 # 106, ¶¶ 49, 56, 60, 62, 86, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints); and 
initiate sending, via the second communication devices of the second combination, the content to the content device (¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to content-consuming end user devices, ¶¶ 34, 39-40).
Claim 12 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
12. 	The method of claim 9, further comprising: 
determining content viewing characteristics of users associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not); and
adjusting, based on the content viewing characteristics (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not, acts accordingly to adjust power consumption), energy consumption levels of one or more of the second communication devices of the combination (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly). 
Claim 13 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
13. 	The method of claim 9, further comprising: 
adjusting, based on determining whether one or more users are present in a premises associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not, acts accordingly to adjust power consumption), energy consumption levels of one or more of the second communication devices of the combination (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Claim 14 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
14. 	The method of claim 9, further comprising: 
receiving an indication of an energy consumption level of a user device (¶¶ 138, 157, 174, wherein the quality and power levels delivered to end users are monitored); and 
adjusting, based on the energy consumption level of the user device, energy consumption levels of one or more of the second communication devices of the combination (¶¶ 138, 157-158, 170, 184, wherein power levels at nodes are adjusted to make sure sufficient power levels are received at end user devices).
Claim 15 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
15. 	The method of claim 14, wherein the user device comprises one or more of a television, Set-Top-Box, Digital Video Recorder, computer, an air conditioner, a furnace, a heater, a fan, a dishwasher, a washing machine, a dryer, a microwave, an oven, a refrigerator, or a freezer (¶ 34, wherein customer premises equipment (CPE) includes set-top boxes (STBs)).
Claim 16 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
16. 	The method of claim 14, further comprising: 
based on a determination that the quality does satisfy a quality threshold (Fig. 1 # 106, ¶¶ 49, 67, 86, 137-138, 168, wherein QoS constraints are monitored at the node and network level in relation to power demand constraints), decreasing energy consumption levels of one or more of the second communication devices of the combination such that a future quality of the […] content is lower than the quality but still satisfies the quality threshold (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] display of the (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).

Claim 17 is disclosed by Carlucci, wherein
17. 	A method comprising: 
receiving, by a first communication device, content comprising one or more of video, audio, or data (Fig. 1 # 104, 109, ¶¶ 11, 37, claim 1, wherein a spectrum and power recovery (SPR) media delivery system receives media content from sources for distribution to media consuming end user devices); 
sending via a second communication device and to a content device, the content (Fig. 1 # 106, ¶¶ 38, 46-47, 66-67, wherein the SPR media delivery system routes the media content received from sources to nodes for eventual distribution to media consuming end user devices);
receiving, during the sending of the content, and from the content device, data indicating a trend (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) in a quality of […] the content via the content device (Fig. 1 # 106, ¶¶ 49, 67, 86, 137-138, 168, wherein QoS constraints are monitored at the node and network level in relation to power demand constraints); and
controlling, based on the trend (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service), the second communication device to increase or decrease an energy consumption level of the second communication device (Fig. 1 # 106, ¶¶ 60, 67, 138, 163, 168, wherein changing power demand constraints placed at the node and network level are kept satisfied by reconfiguring the network nodes accordingly, ¶¶ 49, 56, 60, 62, 86, 159).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] a display of (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).
Claim 18 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
18. 	The method of claim 17, further comprising: 
determining content viewing characteristics of users associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not); and
adjusting, based on determining whether one or more users, of the users associated with the content device, are present in a premises associated with the content device (¶ 216, wherein a motion sensor at a media display device determines whether a user actually is in a room, and therefore viewing content, or not, acts accordingly to adjust power consumption), the energy consumption level of the second communication device (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, including prospectively in anticipation of future demands and dynamically adjusting accordingly).
Claim 19 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
19. 	The method of claim 17, further comprising: 
	receiving an indication of an energy consumption level of a user device (¶¶ 138, 157, 174, wherein the quality and power levels delivered to end users are monitored); and
adjusting, based on the energy consumption level of the user device, the energy
consumption level of the second communication device (¶¶ 138, 157-158, 170, 184, wherein power levels at nodes are adjusted to make sure sufficient power levels are received at end user devices).
Claim 20 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
20. 	The method of claim 17, wherein controlling the second communication device comprises controlling a first portion of the second communication device and a second portion of the second communication device to use different energy consumption levels (Fig. 1 # 106, ¶¶ 56, 60, 62, 66-67, 86, 90, 99, 124, 157, 159, 168, wherein nodes are powered up or powered down in order to reconcile and comply with different competing QoS and power demand constraints, whereby node signal ports are independently monitored and managed and are dynamically allocated to different end users with different QoS and power demand constraints, ¶¶ 126, 138-139, 175, 184-186).

Claim 21 is not disclosed explicitly by Carlucci, but is disclosed by Pham wherein
21. 	The system of claim 1, wherein the plurality of errors in the display of the content via the content device comprises one or more of pixelation, blurriness, jitter, or color
distortion (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).
Claim 22 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
22. 	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first
communication device, cause the first communication device to:
determine a user device causing (¶¶ 213-215, wherein other user devices are identified as consuming power causing channel capacity to be exceeded and so power needing to be reduced) at least one of the plurality of errors (¶¶ 86, 99-101, wherein system monitoring detects a change in conditions concerning channel capacity being exceeded, requiring service delivery mechanisms to be adjusted so as to sustain sufficiently minimal quality of service, whereby system monitoring includes the detection of bit error rate, as well as signal to noise ratio and roll-off, ¶ 185) […] wherein the user device is uninvolved (¶¶ 213-215, wherein user devices other than a particular content-consuming device are identified as consuming power causing channel capacity to be exceeded and so power needing to be reduced) in sending, receiving, and displaying the content (¶¶ 42, 50, 60, 68, wherein streamed content is sent via nodes to a particular content-consuming end user device, ¶¶ 34, 39-40); and
power down the user device (¶¶ 213-215, wherein user devices other than a particular content-consuming device that were identified as consuming power causing channel capacity to be exceeded are power down to recover energy for consumption elsewhere).
Carlucci does not disclose explicitly, but Pham does disclose:
[…] in the display of the content via the content device (Fig. 2 # 126, ¶¶ 10, 13, 35, 71, wherein content received via a distribution network utilizes probes that monitor multimedia displays for anomalies, ¶ 49, including pixelation error, audiovideo distortion or outright failure, ¶ 52), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlucci with Pham.  The reason for doing so would have been to provide sufficient information to ascertain whether the network terminal devices are operating normally (Pham: ¶¶ 2, 10, 13, 35, 49, 52, 71).
Claim 23 is disclosed by Carlucci in view of Pham, wherein Carlucci discloses
23.	The system of claim 1, wherein the instructions stored in the memory of the first communication device, when executed by the one or more processors of the first communication device, cause the first communication device to:
select, based on the determined downward trend, a second content device to receive the content (¶¶ 57, 122, 158, wherein responding to reported errors in network performance includes powering up additional equipment to receive or distribute content).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448